Filed 9/15/17; Certified for Publication 10/16/17 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                               DIVISION TWO


PLACERVILLE HISTORIC
PRESERVATION LEAGUE,
         Plaintiff and Appellant,
v.                                                              A149501
JUDICIAL COUNCIL OF
CALIFORNIA,                                                     (San Francisco County
                                                                Super. Ct. No. CPF-15-514387)
         Defendant and Respondent;
COUNTY OF EL DORADO, et al.
         Real Parties in Interest and
         Respondents.


         In this mandamus proceeding, plaintiff Placerville Historic Preservation League
(League) challenged the certification of an environmental impact report prepared by
defendant Judicial Council of California (Judicial Council) in connection with the
relocation of courthouse operations in the City of Placerville (City). The project
considered in the EIR would consolidate trial court operations from two buildings, one of
which is a historic building in downtown Placerville, into a single new building on the
outskirts of the City. Although the draft EIR addressed the possible economic impact of
moving judicial activities from the downtown courthouse, it concluded the impact was
not likely to be severe enough to cause urban decay in downtown Placerville. In their
mandamus action, the League contended this conclusion was not supported by substantial




                                                          1
evidence, given the importance of the courthouse to downtown commerce. The trial
court rejected the argument, and we affirm.
                                     BACKGROUND
       The Trial Court Facilities Act of 2002 shifted responsibility for California trial
court facilities from individual counties to the state Judicial Council. (Stats. 2002, ch.
1082, § 4, p. 6976; Gov. Code, § 70321.) As part of the transfer, the Legislature created
the State Court Facilities Construction Fund, to be used for the “alteration, renovation,
and construction” of county courthouses, and directed the Judicial Council to establish
priorities for construction and recommend projects to the Legislature. (Gov. Code,
§§ 70371, 70376, 70391, subds. (l)(2), (3).)
       One of the projects ultimately pursued was the replacement of the El Dorado
County courthouse. El Dorado County (County) is largely rural, stretching from the
central Sierra Nevada foothills in the west to the state’s eastern border, including the
south shore of Lake Tahoe. The County’s court facilities are located in the City, 45 miles
northeast of Sacramento and with a population of just over 10,000.1 Judicial activities in
the County are currently divided between four courtrooms in the Main Street Courthouse,
a historic downtown building dating from 1912 and renovated in 1971, and two
courtrooms located in a County administrative complex. The Judicial Council plan
would consolidate all court activities in a new three-story building to be built on
undeveloped land adjacent to the County jail, located less than 2 miles from the city
center of Placerville.2
       In October 2014, the Judicial Council issued a draft EIR for the project, which was
largely concerned with the environmental and traffic impacts of the new construction


       1
         We take judicial notice of these geographic and demographic facts from the
official website of El Dorado County, at
www.edcgov.us/Government/Pages/About_Us.aspx.
       2
         The draft EIR is vague about the exact distance between downtown and the
location of the new courthouse, but the parties appear to accept that the distance is less
than two miles.


                                               2
necessitated by the project. With respect to the Main Street Courthouse, which would be
retired as a courthouse, the Judicial Council noted it qualified as a “historical resource”
for purposes of the California Environmental Quality Act (Pub. Resources Code, § 21000
et seq.) (CEQA). As such, any material impairment of the building would constitute a
“substantial adverse change” in the environment. (Pub. Resources Code, § 21084.1;
CEQA Guidelines, § 15064.5.)3 In order to prevent loss of this historic resource, the
draft EIR stated, the Judicial Council had “worked extensively with the city and the
county to identify a disposition process that would best preserve the courthouse. In
September 2014, both the City Council of Placerville and the El Dorado County Board of
Supervisors directed their staff to work together to explore potential re-use options for the
courthouse. Both the city and the county, in an effort to facilitate as much community
input as possible, established a committee to explore the potential for the re-use and
repurposing of the historic Main Street Courthouse.”4 To avoid a material impairment of
the building, the draft EIR required as a mitigation measure that any new use for the
building comply with the “Secretary of the Interior’s Standards for Rehabilitation,” which
“call for the retention of significant, character-defining features of the building while
finding a new use for the structure that is compatible with its historic character.”
       The draft EIR also acknowledged that the withdrawal of judicial activities from
the centrally located Main Street Courthouse could have an impact on downtown
Placerville. Citing Bakersfield Citizens for Local Control v. City of Bakersfield (2004)
124 Cal. App. 4th 1184 (Bakersfield), the draft EIR recognized that it was required to


       3
        The regulations governing compliance with CEQA, commonly known as the
“CEQA Guidelines,” are published at California Code of Regulations, title 14, section
15000 et seq. We will cite individual CEQA Guidelines in the form “Guidelines,
§ xxxxx.”
       4
        Shortly before the draft EIR was issued, the City Council had begun to
implement this plan by taking applications for a “Blue Ribbon Committee” to “explore
reuse options for the Historic Main Street Courthouse.” To assist the new committee, in
March 2015 the Judicial Council issued a request for proposals regarding a “Re-Use
Strategy” for the courthouse.


                                              3
address neighborhood deterioration as a significant environmental effect of the project if
it was reasonably foreseeable the project would cause “urban decay.” This was defined
as follows: “[N]ot simply a condition in which buildings become vacant as businesses
compete with each other in the normal course of the market-based economy, nor is it a
condition where a building may be vacated by one business or use and reused by a
different business or for alternative purposes. Rather, under CEQA ‘urban decay’ is
defined as physical deterioration of properties or structures that is so prevalent,
substantial, and lasting a significant period of time that it impairs the proper utilization of
the properties and structures, and the health, safety, and welfare of the surrounding
community. Physical deterioration includes abnormally high business vacancies,
abandoned buildings, boarded doors and windows, parked trucks and long-term
unauthorized use of the properties and parking lots, extensive or offensive graffiti painted
on buildings, dumping of refuse or overturned dumpsters on properties, dead trees and
shrubbery, and uncontrolled weed growth or homeless encampments.”5
       The Judicial Council concluded that urban decay, as so defined, was not a
reasonably foreseeable consequence of the project. The draft EIR reasoned that “blight
within the historic Main Street area of Placerville” was unlikely to occur from the
retirement of the Main Street Courthouse because (1) the City and County both were
committed to finding a new use for the building that would, in effect, replace the
economic contribution of the courthouse to the downtown area, and (2) there were
“numerous retail, commercial, and office uses independent of the courthouse
operations.”6 As the draft EIR concluded, “Based on the city and county’s commitment


       5
        This definition of “urban decay” was taken from, and approved in, Joshua Tree
Downtown Business Alliance v. County of San Bernardino (2016) 1 Cal.App.5th 677, 685
(Joshua Tree). Both parties appear to accept that the definition constitutes an appropriate
standard for measuring urban decay under CEQA.
       6
        The League contends there was no evidence to support this statement, but the
argument misunderstands the EIR process. There is no requirement of an evidentiary
hearing prior to the issuance of a draft EIR. (Citizens Opposing a Dangerous
Environment v. County of Kern (2014) 228 Cal. App. 4th 360, 381 & fn. 18 [“While public

                                               4
to re-use the facility, as well as the fact that a number of businesses on Main Street are
not dependent on the historic courthouse, discontinuation of the courthouse use would not
be expected to result in a significant impact to the downtown area leading to a blighted
downtown.” As to the relocation of courtroom functions from the County administrative
building, the draft EIR concluded no urban decay would result because the vacated space
would be filled by other County activities.
       At least one commenter on the draft EIR was concerned with the impact on the
economy of downtown Placerville. Kirk Smith, an owner of property located on Main
Street, believed that ending judicial functions in the Main Street Courthouse “would
create an absolutely horrendous blight to Placerville’s Main Street, all but turning this
historic community into a ghost town given the economic dependency of local merchants
on the courthouse for their livelihoods.” In an “informal poll” of local merchants, Smith
was told that from 5 percent to 20 percent of the commerce of the responding businesses
resulted from courthouse activities. Among the affected businesses specifically
mentioned by Smith were “not just restaurants and bars,” but also a news stand and
hardware store. One restaurant owner believed that ending judicial activities in the
courthouse would put him out of business. Smith noted that no economic study had been
performed with respect to the economic impact of the proposed project and expressed
concern that the City and County would lack the resources to keep the courthouse open.7
       Following the close of the comment period on the draft EIR, a group of local
businesspersons relayed further concerns about the economic impact of the withdrawal of


hearings are encouraged, they are not required at any stage of the EIR process”].) Rather,
the lead agency investigates the relevant circumstances in the process of preparing the
draft EIR, and the information gathered in the course of this investigation is evidence on
which the lead agency can rely in reaching conclusions in the EIR. (See San Joaquin
Raptor Rescue Center v. County of Merced (2007) 149 Cal. App. 4th 645, 663 & fn. 6.)
       7
         In an e-mail submitted to the Judicial Council after the close of the comment
period, Smith stated that the range of business dependence upon the courthouse was 5
percent to 30 percent, and he claimed “most” businesses fell within this range. The basis
for these claims was not stated.


                                              5
judicial activities from the Main Street Courthouse and asked the Judicial Council to
consider the construction of an annex to the building. A petition to this effect signed by
some 60 persons was submitted.8 One communication disclosed that 38 businesses had
closed in the downtown area in the prior 3 years. Another estimated that between 150
and 200 persons visited the courthouse on a typical day, spending between $1,500 and
$3,000 at nearby businesses. For the approximately 65 businesses on Main Street, the
commenter opined, the business generated by courthouse employees and visitors “is the
difference in a healthy downtown economy and ‘urban blight.’ ” Because the site of the
new courthouse was close to the western boundary of the city, this author believed,
commerce resulting from courthouse visits would be diverted elsewhere than downtown.
A third person noted that the courthouse had the effect of drawing County residents to
downtown Placerville, exposing them to businesses they might not otherwise have
visited. This commenter believed that “[l]oss of courthouse activity in the downtown
area could potentially cause massive economic devastation for this community.”
       The Judicial Council noted these comments in a staff report recommending
certification of the EIR. The report stated, “[b]oth economic and historic impacts were
analyzed in the preparation of the EIR. Impacts with potential are noted in the EIR
(historic) and were determined to be less-than-significant with mitigation. However,
separate from the CEQA process, the Judicial Council is working with both the city and
county to develop a re-use strategy for the building that will support the downtown
businesses and local residents.” In other words, the memorandum concluded the
residents’ comments did not require modification of the draft EIR’s discussion of urban
decay. The Judicial Council certified the Final EIR on June 10, 2015.
       One month later, the League, a group of County citizens with “a particular interest
in the protection of El Dorado County’s environment,” filed this petition for a writ of
mandate vacating the Judicial Council’s certification of the EIR. The petition alleged

       8
        Although these comments were submitted after the close of the period for
comment on the draft EIR, the Judicial Council elected to accept them, as do we.
(Guidelines, § 15207 [lead agency has the discretion to respond to late comments].)


                                             6
four deficiencies in the EIR, but only one of them, the failure to treat the potential for
urban decay resulting from the relocation of courthouse operations from the Main Street
Courthouse as a significant environmental effect of the project, was ultimately argued to
the trial court.
       The trial court rejected the argument and denied the petition in a thorough and
well-reasoned written decision that hardly needs elaboration. The court reasoned that
there was no evidence in the record to suggest that removing courthouse operations from
downtown would lead to physical impacts on the downtown environment. As a result,
“urban decay is not reasonably anticipated.” To the contrary, the court agreed with the
draft EIR that “there is every reason to believe the agencies will repurpose the building”
to the ultimate benefit of the downtown area, and any impact from the intervening
vacancy of the building was unlikely to result in physical decay of the downtown.
Accordingly, the court concluded, there was no basis for contending that the EIR should
have treated the risk of urban decay as a significant environmental effect of the project.
                                       DISCUSSION
A.     Legal Background.
       “CEQA embodies a central state policy to require state and local governmental
entities to perform their duties ‘so that major consideration is given to preventing
environmental damage.’ [Citations.] [¶] CEQA prescribes how governmental decisions
will be made when public entities, including the state itself, are charged with approving,
funding—or themselves undertaking—a project with significant effects on the
environment.” (Friends of the Eel River v. North Coast Railroad Authority (2017) 3
Cal.5th 677, 711-712 (Eel River).)
       “ ‘The EIR has been aptly described as the “heart of CEQA.” [Citations.] Its
purpose is to inform the public and its responsible officials of the environmental
consequences of their decision before they are made.’ ” (Eel River, supra, 3 Cal.5th at p.
713.) An EIR is “ ‘an informational document’ ” whose purpose “ ‘is to provide public
agencies and the public in general with detailed information about the effect which a
proposed project is likely to have on the environment; to list ways in which the


                                              7
significant effects of such a project might be minimized; and to indicate alternatives to
such a project.’ ” (Laurel Heights Improvement Assn. v. Regents of University of
California (1988) 47 Cal. 3d 376, 391.) Accordingly, an EIR must identify and discuss
the “ ‘ “significant environmental effects” ’ ” of the proposed project (North Coast Rivers
Alliance v. Marin Municipal Water Dist. (2013) 216 Cal. App. 4th 614, 624 (North
Coast)), which are defined as the “direct, and reasonably foreseeable indirect, ‘physical
changes in the environment.’ [Citation.] A ‘significant effect on the environment’ is one
that has both a substantial and adverse impact on physical conditions within the area
affected by the project.” (Defend the Bay v. City of Irvine (2004) 119 Cal. App. 4th 1261,
1266, fn. omitted.)
       Given its exclusive focus on environmental impacts, CEQA ordinarily does not
require an EIR to address the economic and social effects of a proposed project.
(Guidelines, § 15064, subd. (e); Joshua Tree, supra, 1 Cal.App.5th at p. 684.) When
these effects are sufficient to cause a “physical change” in the environment, however,
“the physical change may be regarded as a significant effect in the same manner as any
other physical change resulting from the project.” (Guidelines, § 15064, subd. (e).) At
least since Citizens Assn. for Sensible Development of Bishop Area v. County of Inyo
(1985) 172 Cal. App. 3d 151, it has been recognized that if the detrimental economic
effects of a project are sufficient to cause “business closures and eventual physical
deterioration” of a neighborhood, that physical deterioration must be assessed in the EIR.
(Id. at pp. 169-170.) In Bakersfield, supra, 124 Cal. App. 4th 1184, which involved the
construction of “supercenter” stores, the court reviewed a series of decisions concerning
the circumstances that require an EIR to address neighborhood deterioration and
concluded, “proposed new shopping centers do not trigger a conclusive presumption of
urban decay. However, when there is evidence suggesting that the economic and social
effects caused by the proposed shopping center ultimately could result in urban decay or
deterioration, then the lead agency is obligated to assess this indirect impact. Many
factors are relevant, including the size of the project, the type of retailers and their market
areas and the proximity of other retail shopping opportunities. The lead agency cannot


                                               8
divest itself of its analytical and informational obligations by summarily dismissing the
possibility of urban decay or deterioration as a ‘social or economic effect’ of the project.”
(Id. at p. 1207.)
       “The standard of review applicable to an agency’s decision under CEQA depends
on the nature of the action being reviewed and when in the multi-tiered process it
occurred.” (Sierra Club v. County of Sonoma (2017) 11 Cal.App.5th 11, 23.) In general
terms, we review an agency’s compliance with CEQA for “prejudicial abuse of
discretion,” which exists if “the agency has not proceeded in a manner required by law or
if the determination or decision is not supported by substantial evidence.” (Pub.
Resources Code, § 21168.5.) “Judicial review of these two types of error differs
significantly: while we determine de novo whether the agency has employed the correct
procedures, ‘scrupulously enforc[ing] all legislatively mandated CEQA requirements’
[citation], we accord greater deference to the agency’s substantive factual conclusions. In
reviewing for substantial evidence, the reviewing court ‘may not set aside an agency’s
approval of an EIR on the ground that an opposite conclusion would have been equally or
more reasonable,’ for, on factual questions, our task ‘is not to weigh conflicting evidence
and determine who has the better argument.’ ” (Vineyard Area Citizens for Responsible
Growth, Inc. v. City of Rancho Cordova (2007) 40 Cal. 4th 412, 435.) “The substantial
evidence standard is applied to conclusions, findings and determinations. It also applies
to challenges to the scope of an EIR’s analysis of a topic, the methodology used for
studying an impact and the reliability or accuracy of the data upon which the EIR relied
because these types of challenges involve factual questions.” (Bakersfield, supra, 124
Cal.App.4th at p. 1198.)
B.     Urban Decay as a Significant Environmental Impact of the Project.
       The League contends that the Judicial Council erred in concluding that urban
decay was not a reasonably foreseeable indirect effect of the project. Because this is
essentially a factual question, we apply the substantial evidence standard of review to the
Judicial Council’s conclusion. (E.g., North Coast, supra, 216 Cal.App.4th at p. 637 [the
adequacy of an EIR’s discussion of an impact is reviewed for substantial evidence].)


                                              9
         Substantial evidence supports the Judicial Council’s conclusion that the type of
physical deterioration embodied in the term “urban decay” is not a reasonably foreseeable
consequence of withdrawing judicial functions from the Main Street Courthouse and
relocating them to a new building outside the downtown district. Initially, there is no
reason to presume that urban decay would be a consequence of the project. As defined
by CEQA, urban decay is a relatively extreme economic condition. In a dynamic urban
environment, including that of a small city such as Placerville, change is commonplace.
In the absence of larger economic forces, urban decay is not the ordinary result. On the
contrary, businesses and other activities come and go for reasons of their own, without
necessarily affecting the overall health of the economy. As noted above, one commenter
told the Judicial Council that 38 businesses had closed in the downtown area in the past 3
years. This suggests the district possesses the economic vitality to tolerate significant
turnover without suffering the type of physical deterioration characteristic of urban
decay.
         Nor was there evidence to suggest that the economic contribution of the Main
Street Courthouse was critical to the health of downtown Placerville. There is no doubt
that judicial activities in the courthouse, particularly the presence of court employees and
lawyers and the periodic assembly of jurors, contribute to the economy of downtown
Placerville. As the League states, “Jurors and employees [of the courthouse] frequently
spend their lunches and downtime walking and browsing downtown businesses and
eating at the local restaurants.” There is no evidence, however, that these activities are of
such importance to the downtown that their relocation will result in the type of economic
loss necessary to cause urban decay. As the draft EIR reasoned, many businesses in the
downtown area are independent of the courthouse’s activities.
         Finally, any dislocation caused by the elimination of judicial activities in the Main
Street Courthouse is likely to be temporary. As the draft EIR explained, officials of both
the City and County view the Main Street Courthouse as important to the downtown and
are committed to finding an appropriate new use for the historic building, and the Judicial
Council is working to assist those efforts. Given this commitment, there is every reason


                                              10
to believe that, after a period of transition, the building will resume its role as a source of
downtown commerce.9 In other words, there was no evidence that the changes attendant
upon the project will result in a long-term detriment to downtown Placerville, let alone
constitute the type of catastrophe necessary to cause urban decay.
       The League contends the Judicial Council’s reliance on the likely re-use of the
Main Street Courthouse was improper because it was not adopted as a mitigation
measure. This is not an entirely fair representation of the record. As discussed above, re-
use of the building in a manner that would not impair its value as a historical resource
was adopted as a mitigation measure. Yet apart from this, the League’s argument puts
the cart before the horse. The question before the Judicial Council was whether, under
the circumstances presented in downtown Placerville, urban decay was a reasonably
foreseeable consequence of the relocation of judicial activities. One of those
circumstances was the commitment of the City and the County to find a new use for the
courthouse and the consequent likelihood that such a new use would be found. Based in
part on that likelihood, the draft EIR concluded that urban decay was not reasonably
foreseeable and therefore was not a significant indirect environmental effect for purposes
of CEQA. Because there was no significant impact to mitigate, there was no occasion,
and no legal basis, for adopting courthouse re-use as a mitigation measure. The League
fails to cite any prior decision holding that a lead agency must adopt as a mitigation
measure the circumstances that make an impact not reasonably foreseeable, as a
condition of concluding that the impact is not significant.
       The League also characterizes the likelihood of re-use as an “unenforceable and
illusory ‘commitment,’ ” but the lack of a binding requirement for re-use does not
undercut the reasoning of the draft EIR. The issue before the Judicial Council was


       9
        As the trial court’s decision explored at length, City and County policies,
including the county general plan, recognize the importance of Placerville and its historic
downtown and favor its development and promotion. This pre-existing commitment to
Placerville bolsters confidence that both entities will find a meaningful new use for the
courthouse, rather than permitting it to fall into disuse and disrepair.


                                              11
whether the occurrence of urban decay was “reasonably foreseeable,” not whether its
non-occurrence was a certainty. One reason the EIR concluded urban decay was not
reasonably foreseeable was the likely replacement of judicial activities in the courthouse
building by other uses. While this re-use was by no means guaranteed, it was likely
because it would be a benefit to the City and public officials were committed to realizing
that benefit. This well-grounded probability is sufficient to support the Judicial Council’s
conclusion that urban decay is not reasonably foreseeable.
       The League also points to the evidence contained in the comments submitted by
local residents with respect to the impact of relocation. While these comments provide
credible grounds for concern that relocation will constitute a hardship for some local
businesses, this is an insufficient basis to support a conclusion that relocation threatens
urban decay. The most persuasive evidence was Smith’s informal survey, in which some
of the respondents claimed to derive from 5 percent to 20 percent of their business from
courthouse activities. However, without further information about the nature of the
survey, including the manner in which participants were selected and the proportion of
businesses participating, as well as the number responding that there would be no effect
on their businesses, this is little more than anecdotal evidence. It suggests that some
businesses will lose revenue, but it does not provide a sufficient basis to infer the long-
term detriment necessary to result in physical deterioration. The other comments
provided less actual information. While these comments reflected the opinions of a small
number of local merchants, those opinions do not constitute actual evidence of the
possibility of urban decay because they were not based on any objective study of the
economic conditions prevailing in the downtown area. (See Pub. Resources Code,
§ 21082.2, subd. (c) [“Argument, speculation, unsubstantiated opinion or narrative,
evidence . . . or evidence of social or economic impacts which do not contribute to, or are
not caused by, physical impacts on the environment, is not substantial evidence”]; see
Joshua Tree, supra, 1 Cal.App.5th at pp. 690-691.)
       The League relies heavily on Bakersfield, but in that case there was substantial,
competent evidence of a risk of urban decay from implementing two projects under


                                             12
consideration, a pair of retail shopping centers, each featuring a 220,000-square-foot
Wal-Mart discount and grocery store as its anchor tenant. (124 Cal.App.4th at p. 1194.)
Unlike the draft EIR here, neither EIR in Bakersfield addressed the economic impact of
the construction of these shopping centers on the city, nor did either contain a statement
explaining “why it had been determined that urban decay was not a significant effect of
the proposed projects.” (Id. at p. 1208.) The issue before the court was therefore not
whether, as here, the lead agency lacked substantial evidence to support its conclusion
that urban decay was not a reasonably probable result of the project, but whether the lead
agency erred in disregarding the risk of urban decay altogether. More importantly, as the
court noted, there was “a great deal of evidence . . . supporting the validity of concerns
that the shopping centers could cause a ripple of store closures and consequent long-term
vacancies that would eventually result in general deterioration and decay within and
outside the market area of the two shopping centers.” (Id. at p. 1208.) This included an
economic study commissioned by the petitioners from a professor of economics, which
contained a detailed analysis of the economic conditions prevailing in the general area of
the new shopping centers and identified some 29 businesses “that are at direct risk of
closure” as a consequence of the new Supercenters, as well as four existing shopping
centers that would be adversely affected. (Id. at p. 1209.) In addition, the petitioner had
submitted “numerous studies and articles” analyzing the adverse effects of “super-sized
retailers” in other communities. (Id. at p. 1210.) Further, “numerous individuals”
submitted comments relating to the risk of urban decay, which the court described. (Id. at
pp. 1210-1211.) There is nothing similar in the present administrative record.
       Attempting to turn this lack of information to its advantage, the League argues the
Judicial Council’s finding was not supported by substantial evidence precisely because
no economic study of the impact of relocation was performed. In any endeavor of this
type, financial resources are limited, and the lead agency has the discretion to direct those
resources toward the most pressing concerns. “ ‘A project opponent or reviewing court
can always imagine some additional study or analysis that might provide helpful
information. It is not for them to design the EIR. That further study . . . might be helpful


                                             13
does not make it necessary.’ ” (North Coast, supra, 216 Cal.App.4th at p. 640.) “ ‘In
exercising its discretion, a lead agency must necessarily make a policy decision in
distinguishing between substantial and insubstantial adverse environmental impacts
based, in part, on the setting. [Citation.] Where the agency determines that a project
impact is insignificant, an EIR need only contain a brief statement addressing the reasons
for that conclusion.’ ” (Id. at p. 625.) As discussed above, there was no reason to
presume urban decay from the relocation of judicial activities from the Main Street
Courthouse, and the factors cited by the draft EIR—the likelihood of a new use for the
courthouse and the existence of businesses not reliant on current courthouse activities—
suggest that urban decay is not a reasonably foreseeable consequence. Given these
circumstances, there was no requirement that the Judicial Council perform an economic
study to confirm the lack of a significant impact.
       It is important to note that much of the case law in this area has developed in
circumstances similar to those in Bakersfield, in which the city authorized the
construction of two enormous stores that could make superfluous a range of smaller
stores and thereby create a risk of widespread business failures. That is not the situation
here. The Judicial Council proposes to relocate certain governmental functions that, as a
by-product of their presence, produced some commercial activity. Unlike the
circumstances in Bakersfield, the new construction will not result in a competitor to
siphon business from downtown. Just as important, the relocation will leave behind a
building that can be filled with other activities producing a level of commerce similar to
that removed by the relocation, thereby mitigating the impact of the relocation. These
factors provide substantial evidence to support the draft EIR’s conclusion that urban
decay is not a reasonably foreseeable consequence of the project.
                                      DISPOSITION
       The judgment of the trial court is affirmed.




                                             14
                                 _________________________
                                 Miller, J.


We concur:


_________________________
Richman, Acting P.J.


_________________________
Stewart, J.




                            15
Filed 10/16/17
                           CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIRST APPELLATE DISTRICT

                                       DIVISION TWO


PLACERVILLE HISTORIC
PRESERVATION LEAGUE,
        Plaintiff and Appellant,
v.                                                A149501
JUDICIAL COUNCIL OF
CALIFORNIA,                                       (San Francisco County
                                                  Super. Ct. No. CPF-15-514387)
        Defendant and Respondent;
COUNTY OF EL DORADO, et al.
        Real Parties in Interest and
        Respondents.




BY THE COURT:
        The opinion in the above-entitled matter filed on September 15, 2017, was not
certified for publication in the Official Reports. For good cause and pursuant to
California Rules of Court, rule 8.1105, it now appears that the opinion should be
published in the Official Reports, and it is so ordered.




Dated: _______________________                    ________________________________
                                                  Richman, Acting P.J.



                                              1
Trial Court: Superior Court of San Francisco

Trial Judge: Hon. Garrett L.Wong


Attorneys for Appellants                       Law Offices of Donald B. Mooney
                                               Donald B. Mooney


Attorneys for Respondent                       Remy Moose Manley, LLP
Judicial Council of Calif.                     Andrea K. Leisy
                                               Laura M. Harris

Attorneys for Respondent                       Deputy County Counsel
County of Eldorado                             County of Eldorado
                                               Michael J. Ciccozzi
                                               Janeth D. San Pedro




A149501, Placerville Historic Preservation League v. County of El Dorado




                                          2